Third District Court of Appeal
                               State of Florida

                          Opinion filed January 3, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2397
                         Lower Tribunal No. 15-25360
                             ________________


             Solimar Arancibia f/k/a Solimar Rodriguez,
                                    Petitioner,

                                        vs.

                               Jose R. Castillo,
                                   Respondent.



     A Case of Original Jurisdiction—Prohibition.

     Marti Goldstein, P.A., and Marti Goldstein, for petitioner.

      Law Offices of Kenneth M.          Kaplan, and Kenneth M. Kaplan, for
respondent.


Before SUAREZ, LAGOA and SCALES, JJ.

     PER CURIAM.
       Solimar Arancibia, the respondent in a paternity action below, seeks a writ

of prohibition from this Court.        Arancibia asserts that the trial court lost

jurisdiction to proceed further in this case after rendering a dismissal order on

January 25, 2017, for lack of prosecution, and that we should quash the trial court’s

October 11, 2017 order vacating this dismissal order.

       While not entirely clear from the record, it appears that the January 25, 2017

dismissal order results from either the lower court clerk or the trial court

improperly calculating the time period under Florida Family Law Rule of

Procedure 12.420(d),1 and it is uncontested that ample record activity occurred

1   This rule provides:

       (d) Failure to Prosecute. In all actions in which it appears on the face
       of the record that for a period of 10 months, no activity by filing of
       pleadings or order of court has occurred, and no order staying the
       action has been issued nor stipulation for stay approved by the court,
       any interested person, whether a party to the action or not, the court,
       or the clerk of the court may serve notice to all parties that no such
       activity has occurred. If no such record activity has occurred within
       the 10 months immediately preceding the service of the notice, and no
       record activity occurs within 60 days immediately following the
       service of the notice, and if no stay was issued or approved before the
       expiration of the 60-day period, the action must be dismissed by the
       court on its own motion or on the motion of any interested person,
       whether a party to the action or not, after reasonable notice to the
       parties, unless a party shows good cause in writing at least 5 days
       before the hearing on the motion why the action should remain
       pending. Mere inaction for a period of less than 1 year is not sufficient
       cause for dismissal for failure to prosecute.

Fla. Fam. L. R. P. 12.420(d).


                                          2
precluding dismissal for failure to prosecute. Additionally, between the rendition

of the dismissal order and the entry of the vacatur order, the parties filed numerous

motions, and the trial court conducted several hearings in the case.2

         The trial court docket reflects that the parties filed no less than four motions

seeking to vacate the dismissal order, including one such motion filed and served

by Jose Castillo (respondent here, and petitioner below in a paternity action) within

fifteen days of rendition of the dismissal order.3

         While the record is unclear as to why the trial court did not sooner enter its

order vacating its erroneous dismissal order, it is clear that the trial court did have

jurisdiction to adjudicate these motions and vacate its earlier dismissal order. See

Pruitt v. Brock, 437 So. 2d 768, 773 (Fla. 1st DCA 1983) (“If [a motion for

rehearing] is timely served, jurisdiction remains in the trial court until the motion is

disposed of, either by granting or denying the relief sought. During the period of

retained jurisdiction, the trial court exercises complete control over the case and

may alter or change its decision accordingly.”) (citation omitted).

         Petition denied.



2   Indeed, during this time period, the docket reflects over fifty docket entries.
3 Florida Family Rule of Procedure 12.530(b) provides that “[a] motion . . . for
rehearing must be served not later than 15 days after . . . the date of filing of the
judgment in a non-jury action.”


                                             3